Exhibit 10.11

EXECUTION VERSION

SEVENTH AMENDMENT AND CONSENT TO CREDIT AGREEMENT

THIS SEVENTH AMENDMENT AND CONSENT TO CREDIT AGREEMENT, dated as of December 16,
2009 (this “Seventh Amendment”), is entered into by COOPER-STANDARD HOLDINGS
INC., a Delaware corporation (f/k/a CSA Acquisition Corp.) (“Holdings”),
COOPER-STANDARD AUTOMOTIVE INC., an Ohio corporation (the “U.S. Borrower”),
COOPER-STANDARD AUTOMOTIVE CANADA LIMITED, a corporation organized under the
laws of Ontario (the “Canadian Borrower”), COOPER-STANDARD AUTOMOTIVE
INTERNATIONAL HOLDINGS B.V. (f/k/a STEFFENS BEHEER BV), a company incorporated
under the laws of The Netherlands (the “Dutch Borrower” and together with the
U.S. Borrower and the Canadian Borrower, the “Borrowers” and each a “Borrower”),
various LENDERS party to the Existing Credit Agreement referred to below, and
DEUTSCHE BANK TRUST COMPANY AMERICAS, as Administrative Agent (in such capacity,
the “Administrative Agent”). All capitalized terms used herein and not otherwise
defined herein shall have the respective meaning provided to such terms in the
Credit Agreement.

WHEREAS, Holdings, the U.S. Borrower, the Canadian Borrower, the Dutch Borrower
(collectively, the “Credit Agreement Parties”), various Lenders, the
Administrative Agent and certain other Agents have entered into a Credit
Agreement, dated as of December 23, 2004 (as amended, modified and/or
supplemented to, but not including, the date hereof, the “Credit Agreement”);
AND

WHEREAS, the U.S. Credit Parties are debtors and debtors-in-possession (in such
capacity, the “U.S. Debtors”) in proceedings under Chapter 11 of the Bankruptcy
Code in the United States Bankruptcy Court for the District of Delaware (the
“Bankruptcy Court”); AND

WHEREAS, the Canadian Borrower (the “Canadian Debtor”) is party to proceedings
pursuant to the Companies Creditors Arrangement Act of Canada in the Ontario
Superior Court of Justice (Commercial List) (the “Canadian Court”); AND

WHEREAS, Holdings, the U.S. Borrower, the Canadian Borrower, various lenders
party thereto, Deutsche Bank Trust Company Americas, as DIP Administrative
Agent, Collateral Agent and Documentation Agent, and Banc of America Securities
LLC and General Electric Capital Corporation as Co-Syndication Agents entered
into that certain Debtor-in-Possession Credit Agreement dated as of August 5,
2009 (as amended, modified, or supplemented to but not including the date
hereof, the “Existing DIP Credit Agreement”); AND

WHEREAS, the Fifth Amendment to the Credit Agreement contained, among other
things, consents sufficient to amend the Credit Agreement to permit the parties
to enter into the Existing DIP Credit Agreement and permit the loans made
thereunder and liens securing such loans to rank ahead of the loans made under,
and liens securing, the Credit Agreement; AND

WHEREAS, the consents and amendments contained in the Fifth Amendment were
limited to the Existing DIP Credit Agreement with Deutsche Bank Trust Company
Americas as DIP Administrative Agent and the lenders initially arranged by
Deutsche Bank Securities, Inc., as arranger, as lenders thereunder, and are
inapplicable to any other financing; AND



--------------------------------------------------------------------------------

WHEREAS, Holdings, the U.S. Borrower, the Canadian Borrower and METZELER
Automotive Profile Systems GmbH wish to enter into a replacement
Debtor-in-Possession Credit Agreement with Deutsche Bank Trust Company Americas,
as Replacement DIP Administrative Agent, the other Agents party thereto, the
initial lenders, arranged by Deutsche Bank Securities Inc., as arranger, party
thereto and the lenders thereafter party thereto from time to time, in
substantially the form attached hereto as Exhibit A (such Debtor-in-Possession
Credit Agreement, with such parties thereto and in such form, as the same may be
amended or modified in accordance with its terms, and with any successor parties
permitted thereby, the “Replacement DIP Credit Agreement”), the proceeds of
which Replacement DIP Credit Agreement will be used to repay the Existing DIP
Credit Agreement, in full, and the loans made under the Replacement DIP Credit
Agreement and liens securing such loans will rank ahead of the loans made under,
and liens securing, the Credit Agreement; AND

WHEREAS, the Lenders wish to permit the Existing DIP Credit Agreement to be
replaced with the Replacement DIP Credit Agreement, but not any other financing;

NOW, THEREFORE, in consideration of the premises, the mutual covenants contained
herein and for other valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the Credit Agreement Parties and the Lenders hereby
agree as follows:

ARTICLE 1

Consents and Agreements

Each Lender hereby consents to and agrees that, if the Replacement DIP Credit
Agreement (and the financing contemplated thereby) is approved by the Bankruptcy
Court and the Canadian Court and executed and delivered by the parties recited
above, the Credit Documents shall be amended as necessary to permit (solely in
connection with a financing pursuant to the Replacement DIP Credit Agreement and
not in connection with any other financing):

(a) the granting of Liens on the assets of Holdings and each subsidiary of
Holdings (including each Borrower), and the incurrence of the loans and
guaranties in the amounts and by the applicable Credit Parties (as defined in
the Replacement DIP Credit Agreement), as described in the Replacement DIP
Credit Agreement with the priorities set forth therein; and

(b) the Administrative Agent entering into one or more intercreditor agreements
and amendments to the existing Security Documents implementing the priorities
and Liens set forth in the Replacement DIP Credit Agreement.

The Credit Parties hereby consent to all the provisions of, and actions
contemplated by, this Article 1.



--------------------------------------------------------------------------------

ARTICLE 2

Miscellaneous

Section 2.01. Conditions to Effectiveness. This Seventh Amendment shall become
effective on the date the Administrative Agent shall have received this Seventh
Amendment, executed and delivered by a duly authorized officer of each of
Holdings, each Borrower and the Required Lenders, but in any case no earlier
than contemporaneously with the entry of an order of the Bankruptcy Court
approving the Replacement DIP Credit Agreement (and the financing contemplated
thereby) by the parties recited above.

Section 2.02. Continuing Effect; No Other Waivers or Amendments. This Seventh
Amendment shall not constitute an amendment or waiver of or consent to any
provision of the Credit Agreement and the other Credit Documents except as
expressly stated herein and shall not be construed as an amendment, waiver or
consent to any action on the part of Holdings, any Borrower or any other
Subsidiary of Holdings that would require an amendment, waiver or consent of the
Administrative Agent or the Lenders except as expressly stated herein. Except as
expressly waived hereby, the provisions of the Credit Agreement and the other
Credit Documents are and shall remain in full force and effect in accordance
with their terms.

Section 2.03. Counterparts. This Seventh Amendment may be executed in any number
of separate counterparts by the parties hereto (including by telecopy or via
electronic mail), each of which counterparts when so executed shall be an
original, but all the counterparts shall together constitute one and the same
instrument.

Section 2.04. GOVERNING LAW. THIS SEVENTH AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS SEVENTH AMENDMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK (EXCEPT ANY CHOICE OF LAW PRINCIPLE THAT WOULD REQUIRE THE APPLICATION OF A
LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK).

* * *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Seventh Amendment to be
executed and delivered by their respective duly authorized officers as of the
date first above written.

 

COOPER-STANDARD HOLDINGS, INC.

(f/k/a CSA Acquisition Corp.)

By:  

Timothy W. Hefferon

  Name: Timothy W. Hefferon   Title:   Vice President, General Counsel and
Secretary COOPER-STANDARD AUTOMOTIVE INC. By:  

Timothy W. Hefferon

  Name: Timothy W. Hefferon   Title:   Vice President, General Counsel and
Secretary COOPER-STANDARD AUTOMOTIVE CANADA LIMITED By:  

Timothy W. Hefferon

  Name: Timothy W. Hefferon   Title:   Secretary

COOPER-STANDARD AUTOMOTIVE INTERNATIONAL HOLDINGS B.V.

(f/k/a STEFFENS BEHEER BV)

By:  

Timothy W. Hefferon

  Name: Timothy W. Hefferon   Title:   Attorney in Fact

[SIGNATURE PAGE TO SEVENTH AMENDMENT]



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Administrative Agent and as a Lender

By:  

Valerie Shapiro

 

Name: Valerie Shapiro

Title: Vice President

By:  

Michael M. Meagher

 

Name: Michael M. Meagher

Title: Vice President

[SIGNATURE PAGE TO SEVENTH AMENDMENT]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SEVENTH AMENDMENT DATED AS OF THE DATE FIRST WRITTEN
ABOVE, TO THE CREDIT AGREEMENT, DATED AS OF DECEMBER 23, 2004, AMONG
COOPER-STANDARD AUTOMOTIVE INC., COOPER-STANDARD AUTOMOTIVE CANADA LIMITED, THE
LENDERS FROM TIME TO TIME PARTY THERETO AND DEUTSCHE BANK TRUST COMPANY AMERICAS
AS ADMINISTRATIVE AGENT NAME OF INSTITUTION

 

By:  

 

  Name:

[SIGNATURE PAGE TO SEVENTH AMENDMENT]